Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armsden et al. (U.S. PGPUB 20130002671).
With respect to claim 1, Armsden et al. disclose a method, comprising:
receiving a specification of a scene (paragraph 27, a process for shading a scene includes using a point cloud representation of a scene to identify areas of interest and to weight, or bias, a ray tracing engine based on the identification of those areas of interest. FIG. 2 illustrates an exemplary process 200 for rendering a scene. In step 210 of process 200, a point cloud representation of the scene is generated, paragraph 30, in step 220 of process 200, the importance map may be generated. In one embodiment, the point cloud representation may be rasterized at each sample location to generate a local importance map of the scene, the importance map corresponds to the specification of the scene);
determining for each of one or more pixels of an image of the scene a portion of the scene covered by that pixel based on a first intersection path tracing calculation with respect to that pixel (paragraph 24, A snapshot of a scene 100 using a ray tracing approach may be rendered by calculating the path of rays from a virtual camera 130 through pixels in an image plane 140 and then into the virtual world 110. The ray 190 enters the virtual world 110 and encounters its first object 160 at sample location 170);
determining for each of the one or more pixels a sampling associated with that pixel based at least in part on the determined portion of the scene covered by that pixel (paragraph 37, In step 230 of process 200, the importance map informs a ray tracing engine, for example, a Monte-Carlo ray tracing engine, where the areas of interest are located. The ray tracing engine may be biased based on the information provided by the importance map. For example, the ray tracing engine may only or primarily send rays toward an area of interest); and
rendering the image of the scene based on the determined sampling (paragraph 46, Finally, in step 250 of process 200, the scene is rendered. For each shaded sample location, pixels may be rendered on the screen), wherein pixels of the image of the scene are not uniformly sampled (paragraph 44, the total number of rays may be user-defined with the biased engine determining how many rays are used to sample each area of interest based on its importance relative to other areas in the importance map).
	With respect to claim 2, Armsden et al. disclose the method of claim 1, wherein determining for each of the one or more pixels a sampling associated with that pixel comprises determining a number of samples of rays for path or ray tracing that pixel based on the determined portion of the scene covered by that pixel (paragraph 42, The importance map may designate area of interest 630. In this way, more rays may be directed toward the area of interest 630 without necessarily increasing the number of rays required to adequately render the scene. Fewer rays, or no rays, may be sent to the areas of non-interest in the scene).
With respect to claim 3, Armsden et al. disclose the method of claim 1, wherein determining for each of the one or more pixels a sampling associated with that pixel comprises determining an area of that pixel based on the determined portion of the scene covered by that pixel (paragraph 24, A snapshot of a scene 100 using a ray tracing approach may be rendered by calculating the path of rays from a virtual camera 130 through pixels in an image plane 140 and then into the virtual world 110. The ray 190 enters the virtual world 110 and encounters its first object 160 at sample location 170).
With respect to claim 18, Armsden et al. disclose the method of claim 1, wherein the method is employed by a virtual camera having a sensor that is adapted based on the specification of the scene (paragraph 42, FIGS. 6A-B illustrate biased results of a ray tracing engine. In FIG. 6A, instead of randomly distributing rays in a hemisphere around the sample location 600, rays 610-611 are primarily directed toward an area of interest 630. Area 630 may be determined during a pre-computation phase for rendering the scene). The ray tracing engine is based on a virtual camera as in Fig. 1 and the adaptive sensor of the virtual camera is based on the importance map highlighting the areas of interest to the scene.
	With respect to claim 19, Armsden et al. disclose a system (paragraph 50, FIG. 7 depicts an exemplary computing system 700), comprising: a processor configured to execute the method of claim 1 (see rationale for rejection of claim 1); and a memory coupled to the processor and configured to provide the processor with instructions (paragraph 50, computing system 700 may include, for example, a processor, memory, storage, and input/output devices).
	With respect to claim 20, Armsden et al. disclose a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions (paragraph 52, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs for performing any one of the above-described processes by means of a computer) for implementing the method of claim 1; see rationale for rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (U.S. PGPUB 20130002671) in view of McKenzie et al. (U.S. PGPUB 20120133656).
With respect to claim 4, Armsden et al. disclose the method of claim 1. However, Armsden et al. do not expressly disclose pixels of the image of the scene are equally sized.
McKenzie et al., who also deal with ray tracing, disclose a method wherein pixels of the image of the scene are equally sized (paragraph 23, Each frame comprising a number of 2D pixels. The pixels in a particular frame are uniform in that they are of the same size).
Armsden et al. and McKenzie et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein pixels of the image of the scene are equally sized, as taught by McKenzie et al., to the Armsden et al. system, because this would implement basic ray tracing.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (U.S. PGPUB 20130002671) in view of Lee et al. (U.S. PGPUB 20160314610).
	With respect to claim 5, Armsden et al. disclose the method of claim 1. However, Armsden et al. do not expressly disclose pixels of the image of the scene are not equally sized.
	Lee et al., who also deal with pixel sampling, disclose a method wherein pixels of the image of the scene are not equally sized (paragraph 69, if the similarity of the first tile 230 is determined to be high, the determination unit 110 may decrease the sampling rate for the rendering of the second tile 250, thereby increasing the pixel block sizes).
	Armsden et al. and Lee et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein pixels of the image of the scene are not equally sized, as taught by Lee et al., to the Armsden et al. system, because this adaptively adjusts the sampling rate of the second tile based on the similarity determined by the rendering of the first tile and may determine respective pixel rendering processes to implement to render pixels included in the second tile. Therefore, since the image processing system 1 may adaptively adjust the number of pixels that are rendered through the ray tracing, costs (e.g., time or power) spent for rendering may be decreased while the quality of an image may be maintained (paragraph 156 of Lee et al.).

Claim(s) 6-7, 10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (U.S. PGPUB 20130002671) in view of Sen et al. (U.S. PGPUB 20140029849).
	With respect to claim 6, Armsden et al. disclose the method of claim 1. However, Armsden et al. do not expressly disclose pixels of the image of the scene are sampled with different numbers of samples.
	Sen et al., who also deal with pixel sampling, disclose a method wherein pixels of the image of the scene are sampled with different numbers of samples (paragraph 32, the invention may use the statistical dependency to detect noisy regions and place more samples in those regions, paragraph 48, If a large block size is used, there will be more samples, paragraph 49, Starting at a larger block size and shrinking the block size down in a series of iterations, four iterations are found to be sufficient, for example, starting at a block size of 55 pixels wide and going down to 35, 17 and finally 7 pixels wide). Thus, Sen et al. disclose different block sizes comprising different numbers of samples.
	Armsden et al. and Sen et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein pixels of the image of the scene are sampled with different numbers of samples, as taught by Sen et al., to the Armsden et al. system, because there will be more samples to calculate statistics thereby improving the accuracy of the dependency estimates and providing more samples to filter out noise (paragraph 48 of Sen et al.).
With respect to claim 7, Armsden et al. as modified by Sen et al. disclose the method of claim 1, wherein pixels of the image of the scene are sampled with a same number of samples (Sen et al.: paragraph 45, the first step is to render the samples at the given sampling rate of s samples/pixel and then the filtering process is applied). It would have been obvious to perform the method wherein pixels of the image of the scene are sampled with a same number of samples because this would perform standard path tracing before filtering.
With respect to claim 10, Armsden et al. as modified by Sen et al. disclose the method of claim 1, further comprising denoising the rendered image of the scene (Sen et al.: paragraph 42, This allows a determination as to which scene features are highly dependent on random parameters so that their weight can be adjusted such as lowered during bilateral filtering, filtering corresponds to denoising the image).
With respect to claim 12, Armsden et al. as modified by Sen et al. disclose the method of claim 1, wherein at least a subset of pixels of the image of the scene is sampled with fewer samples than needed to obtain pixel convergence (Sen et al.: paragraph 16, Although the image is not identical to a ground-truth reference image rendered in many hours, visually it is very comparable to the reference images could be acceptable for final production renders).
	With respect to claim 13, Armsden et al. as modified by Sen et al. disclose the method of claim 12, wherein sampling with fewer samples than needed for pixel convergence is corrected using less computationally intensive post rendering denoising techniques (Sen et al.: paragraph 16, This allows for the identification of the samples that represent noise in the image, such that a filter can be applied to remove much of the noise while preserving scene features that may look like noise but are desirable, such as dirt marks on a wall. The result is an image that looks like it was rendered with a much higher number of samples, but is produced very quickly).
With respect to claim 15, Armsden et al. as modified by Sen et al. disclose the method of claim 1, wherein a higher sampling rate is selected for pixels that cover complex, rapidly spatially varying, or unknown portions of the scene (Sen et al.: paragraph 31, the filter removes the noise very nicely and because these regions should not have a lot of detail anyway the samples can be saved for the regions with more detail). The samples are saved for regions with more detail, which implies higher sampling.
	With respect to claim 16, Armsden et al. as modified by Sen et al. disclose the method of claim 1, wherein a lower sampling rate is selected for pixels that cover portions of the scene that are amenable to post rendering denoising techniques (Sen et al.: paragraph 31, the filter removes the noise very nicely and because these regions should not have a lot of detail anyway the samples can be saved for the regions with more detail). The samples are saved for regions with more detail, which implies lower sampling for lower detail regions.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (U.S. PGPUB 20130002671) in view of Anderson et al. (U.S. PGPUB 20070139433).
	With respect to claim 8, Armsden et al. disclose the method of claim 1. However, Armsden et al. do not expressly disclose determining for each of the one or more pixels a sampling associated with that pixel comprises determining sampling based on a texture comprising that pixel.
	Anderson et al., who also deal with pixel sampling, disclose a method wherein determining for each of the one or more pixels a sampling associated with that pixel comprises determining sampling based on a texture comprising that pixel (paragraph 51, a surface of a sand dune may have very high frequency texture and thus with low-sampling resolution, the texture may be under-sampled. In such embodiments, a low-pass filter may be pre-applied to the surface texture, and then the low-sampling-resolution rendering may be performed).
	Armsden et al. and Anderson et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein determining for each of the one or more pixels a sampling associated with that pixel comprises determining sampling based on a texture comprising that pixel, as taught by Anderson et al., to the Armsden et al. system, because a lower-frequency version of the texture map may be used for these initial low-sampling-resolution renders to reduce high frequency sampling noise (paragraph 51 of Anderson et al.).
With respect to claim 17, Armsden et al. as modified by Anderson et al. disclose the method of claim 1, wherein a lower sampling rate is selected for pixels that cover portions of the scene that comprise textures whose definitions are known (Anderson et al.: paragraph 51, where a texture map is associated with a surface, a lower-frequency version of the texture map may be used for these initial low-sampling-resolution renders to reduce high frequency sampling noise, paragraph 52, "low-sampling-resolution" refers to cases where less than approximately 5 to 10, 10 to 15, 16-24 rays are cast per pixel, for example). The textures whose definitions are known are derived from texture maps.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (U.S. PGPUB 20130002671) in view of Anderson et al. (U.S. PGPUB 20070139433) and further in view of Sen et al. (U.S. PGPUB 20140029849).
With respect to claim 9, Armsden et al. as modified by Anderson et al. and Sen et al. disclose the method of claim 8, wherein determining sampling based on the texture comprising that pixel (Anderson et al.: paragraph 51, a surface of a sand dune may have very high frequency texture) comprises determining sampling based on an ability to denoise the texture post rendering (Sen et al.: paragraph 42, The invention estimates the functional relationship by taking a set of samples in a neighborhood and treating the input values 102 and output values 106 of this neighborhood as statistical random variables. The statistical dependence of the outputs 106 are then determined based on the inputs 102 using mutual information as shown by 108. This allows a determination as to which scene features are highly dependent on random parameters so that their weight can be adjusted such as lowered during bilateral filtering). It would have been obvious to determine sampling based on an ability to denoise the texture post rendering because this allows a filtering process to be performed post rendering, to optimize the final image.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (U.S. PGPUB 20130002671) in view of Sen et al. (U.S. PGPUB 20140029849) and further in view of Shin et al. (U.S. PGPUB 20020037113).
	With respect to claim 11, Armsden et al. as modified by Sen et al. disclose the method of claim 10. However, Armsden et al. as modified by Sen et al. do not expressly disclose one or more texture dictionaries or libraries are employed to denoise corresponding textures in the rendered image.
	Shin et al., who also deal with image processing, disclose a method wherein one or more texture dictionaries or libraries are employed to denoise corresponding textures in the rendered image (paragraph 42, method of describing pattern repetitiveness of an image can be applied to image indexing methods, and to grouping of the images having similar texture features within an image database in which a plurality of images are stored, paragraph 43, According to the method of grouping images, as described in the method of describing pattern repetitiveness of an image according to the first preferred embodiment of the present invention, the threshold value is increased until the pattern quantizing value is retained, and the decomposed data is denoised).
	Armsden et al., Sen et al., and Shin et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein one or more texture dictionaries or libraries are employed to denoise corresponding textures in the rendered image, as taught by Shin et al., to the Armsden et al. as modified by Sen et al. system, because the pattern repetitiveness describing method extracts information about the pattern repetitiveness of the image, and performs denoising with reference to the information about the extracted pattern repetitiveness to effectively denoise the original image without damaging the pattern repetitiveness of the original image (paragraph 47 of Shin et al.).
	With respect to claim 14, Armsden et al. as modified by Sen et al. and Shin et al. disclose the method of claim 12, wherein the at least subset of pixels is denoised post rendering to using one or more corresponding texture dictionaries or libraries (Shin et al.: paragraph 42, method of describing pattern repetitiveness of an image can be applied to image indexing methods, and to grouping of the images having similar texture features within an image database in which a plurality of images are stored, paragraph 43, According to the method of grouping images, as described in the method of describing pattern repetitiveness of an image according to the first preferred embodiment of the present invention, the threshold value is increased until the pattern quantizing value is retained, and the decomposed data is denoised).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20130077893 to Moon et al. for a method of performing uniform ray tracing and adaptive ray tracing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/18/22